Citation Nr: 1535699	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  14-07 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include PTSD.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Although the Veteran claimed entitlement to service connection for PTSD and the RO has only addressed the issue of entitlement to service connection for PTSD, the Board has recharacterized the claim on appeal as including any psychiatric disorder in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record before the Board consists of the physical claims files and electronic records within Virtual VA.
 

REMAND

While the Veteran has been provided appropriate notice in response to his claim for entitlement to service connection for PTSD, he has not been provided notice addressing any other psychiatric disorders.  Moreover, the February 2013 VA examinations provided in response to the Veteran's claim have not adequately addressed psychiatric disorders other than PTSD. 

The February 2013 VA examiner reviewed the record, conducted an examination of the Veteran, noted results of administered psychological tests, and concluded that while the Veteran had an in-service stressor and had some symptoms related to this stressor, he did not meet the diagnostic criteria for PTSD.  To support this conclusion, the examiner noted that the Veteran's PCL score was 40 when that test was administered in the course of VA care in March 2012.  The examiner characterized this score as "sub-threshold for PTSD."  The examiner also noted that the Veteran's March 2012 GAD-7 score was a 7 on a scale of 0 to 21, indicating only mild anxiety symptoms.  On these bases, the examiner assigned no Axis 1 diagnosis.  

However, the February 2013 examiner neglected to note the Veteran's March 2012 IHQ score of 12 on a scale of 0 to 21, which the then-treating licensed clinical social worker (LCSW) noted reflected moderate symptoms of depression.  The LCSW concluded based on this score and a structured interview that the Veteran, "appears to meet criteria for a depressive disorder in partial remission."  (Page 49 of Virtual VA documents received 9/5/2013.)

In addition, the LCSW recorded a PCL score of 40 and concluded that the Veteran's symptoms were consistent with PTSD, noting that PCL scores for PTSD scores range from 17 to 85, with scores greater than 50 "considered severe."  This statement as to the relevance of the Veteran's PCL score differs from the February 2013 VA examiner's report that the Veteran's score of 40 was "sub-threshold for PTSD." 

Also notably, a different treating VA social worker provided a June 2013 letter on the Veteran's behalf.  She observed that the Veteran's Global Assessment of Functioning (GAF) score ranged from 50 to 60, "indicating serious symptoms," and concluded that the Veteran presented "clear evidence of PTSD."

In light of these circumstances, the Board has determined that the Veteran should be afforded a VA examination, by a different, examiner to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Send the Veteran appropriate notice with respect to the issue of entitlement to service connection for psychiatric disability other than PTSD.
 
2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent VA treatment records.

3. Thereafter, the Veteran should be afforded a VA examination by a psychiatrist or psychologist, other than the psychologist who performed the February 2013 examination.  The examiner should be informed of the Veteran's confirmed in-service stressors.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim. 

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran has PTSD due to a confirmed in-service stressor, or due to a fear of hostile military or terrorist activity. 

If the examiner determines that PTSD due to one or more service stressors has been present during the period of the claim, the examiner should identify the elements supporting the diagnosis.  If the examiner determines that PTSD has not been present during the period of the claim, the examiner should explain why a diagnosis of PTSD is not warranted.  In so doing, the examiner should addressing findings of the VA examiner in February 2013, as well as those of treating VA clinicians, including LCSWs.  

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  The examiner should specifically address whether a depressive disorder has been present during the period of the claim, as suggested by the Veteran's IHQ-9 score on VA testing for treatment purposes on March 15, 2012.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
5.  Thereafter, the RO or the AMC should adjudicate the issue of entitlement to service connection for psychiatric disability, to include PTSD.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should provide the Veteran with a Supplemental Statement of the Case and afford him an appropriate opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




